DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 03/11/2021, claims 1-11, 13-20 are pending; claims 1-7 remain withdrawn from consideration.
Claims 8 and 20 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. Claim 8, the limitation “a visual display portion which is coupled to the main body portion, where said display portion allows a welding operation to be viewed with said display portion” recited in lines 9-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “visual display portion”  that is coupled with functional language “allows a welding operation to be viewed with said display portion” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “visual display portion,” Applicant’s Specification, par. 0030 recites “the welding helmet 12 includes a main body 22 with a visual display 24 connected to the main body 22. The display 24 may be a window including a welding lens, a video monitor, such as an LCD display or LED array, or any other device suitable to allow a welder to see the welding work area 20”. Therefore, any device suitable to allow a welder to see the welding work area is interpreted to cover the corresponding structure of the visual display.

B. Claim 8, the limitation “an information generating mechanism which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an information generating mechanism” that is coupled with functional language “which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation and where said image displays setting information from said welding power supply” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “information generating mechanism,” in the 08/22/2019 Remark, “The information generating mechanism (IGM) can include a projector as disclosed in the specification and figures of the present application (e.g., see FIG. 3 and FIG. 4, IGM 28). The projector may include, for example, an internal LCD display or LED array 30, along with a number of associated mirrors 32). Furthermore, in accordance with paragraph [0038] of the present application, the IGM can include a screen, a film, or a sheet 36 (e.g., see FIG. 4). In accordance with paragraph [0039], the IGM can produce an image and, in one embodiment, can be a camera (e.g., 26a or 26b in FIG. 5).”
C. Claim 8, the limitation “a communication device coupled to said information generating mechanism which receives information to be displayed in said image” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a communication device coupled to said information generating mechanism”  that is coupled with functional language “which receives information to be displayed in said image”” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, “…With respect to the communication device 150 being wireless, the communication device can be, for example, a Bluetooth compatible device, a WiFi compatible device, or some other device that is compatible with some other wireless protocol as indicated in paragraph [0049] of the present application. Such wireless communication devices are well known and, therefore, are not elaborated upon in the present application. Furthermore, wired communication devices are also well known and are not elaborated upon in the present application.” Thus, the wired or wireless communication devices are interpreted to cover the corresponding structure of the claimed function.

D. Claim 20 recites “a welding parameter selection device for selecting a controllable welding parameter”  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a welding parameter selection device” that is coupled with functional language device for selecting a controllable welding parameter” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Based on the 08/22/2019 Remark, it was stated: “As indicated in paragraph [0067] of the present application, the welding parameter selection device can be a knob, a switch, or other user input entry mechanism. For example, the display screen shown on the face of the power supply 1102 can be an input device which uses touch sense technology (such user inputs are known) which allows a user to select/input the parameter to be controlled”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 17, and 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 20080158502 A1, previously cited) in view of Hori (US4, 801,781 A (newly cited in claim 8, previously cited in claim 20)
Regarding claim 8, Becker discloses
 A welding system (arc welding system 10, see fig.1), comprising: 
a welding power supply (power supply 12, see fig.1) which supplies a welding power to a welding torch (electrode 16, see fig.1) for welding a work piece (workpiece, see para.0025 and fig.1); and  
a welding helmet (helmet assembly 20, see fig.13) to be worn by a user during a welding operation with said welding power supply (power supply 12, see fig.1), where said welding helmet (helmet assembly 20, see fig.13) is in communication with said welding power supply (power supply 12, see fig.1. Para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12”, wherein the HUD 38 is a part of the helmet assembly 20), and said welding helmet (helmet assembly 20, see fig.13) comprises: 
a main body portion (helmet shell 22, see fig.13);  
HUD 38, see figs.9, 13) which is coupled to the main body portion (helmet shell 22, see fig.13), where said visual display portion allows the welding operation to be viewed (para.0038 and 0041. Para.0045 recites: “… a signal to the HUD 38 to display the current shade setting”); 

    PNG
    media_image1.png
    471
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    585
    media_image2.png
    Greyscale

Figures 13 and 15 of Becker
an information generating mechanism (lens control module 32, see figs.13 and 15) which generates an image to be displayed in said welding helmet where said image is viewable during said welding operation (para.0045 recites: “In response, the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”) and where said image displays setting information from said welding power supply (para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12, a clock, the temperature, and so forth”. The Status (e.g. ON/OFF) of the welding power supply which is set/modified by a user is equivalent to the setting information of the welding power supply); 
a communication device (secondary control module 40, see fig.15) coupled to said information generating mechanism (lens control module 32, see figs.13 and 15) which receives information to be displayed in said image (para.0045 recites: “the operator 18 may command into the microphone 30 a particular shade for the lens which is interpreted by voice recognition processing in the secondary control module 40. The secondary module may output the setting to an “other output” (e.g., remote control) and the lens control module 32. In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting); and 
a microphone (microphone 30, see fig.13 and 15) coupled to said communication device (secondary control module 40, see fig.15), where said microphone (microphone 30, see fig.13 and 15) is positioned such that said microphone (microphone 30, see fig.13 and 15) receives audio instructions from the user of said welding helmet when wearing said welding helmet (“para.0045 recites: “the operator 18 may command into the microphone 30…”),
 wherein said communication device (secondary control module 40, see fig.15) communicates said audio instructions (user commands, see para.0045) received from said microphone (microphone 30, see fig.13 and 15) to said welding power supply (power supply 12, see figs.1 and 15. Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30…). The lens control module 32 and the secondary control module 40 may then be configured to coordinate the signals output to …other outputs (e.g., power supply 12)”), and 
wherein a combination of the communication device (secondary control module 40, see fig.15), the information generating mechanism (lens control module 32, see figs.13 and 15), and the visual display portion (HUD 38, see figs.9, 13) is configured to generate and display visual confirmation of the audio instructions (user commands, see para.0045) received by the microphone (para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” ...) 
Becker does not explicitly disclose the visual confirmation that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply.
However, Hori discloses a semi-automatic hot wire TIG (Tungsten Inert Gas) welding equipment has a helmet and a microphone which is located close to the mouth of the welder, in the helmet. The welding equipment comprising:
a combination of the communication device (communication network coupled to the welding power source 15, see annotated fig.3 below), the information generating mechanism (voice identification control device 22, see fig.3), and the visual display portion (“arc shielding filter 20 using a liquid crystal”, see fig.3 and col.3, lines 56-67) is configured to generate and display visual confirmation (“the shielding filter 20 of the welding helmet 19 is darkened” in col. 7, lines 57-61. Thus, the dark shielding filter 20 is equivalent to the claimed “visual confirmation”) indicating that the audio instructions received by the microphone (microphone 21, see fig.3) were communicated to and properly recognized by the welding power supply (see col.7, lines 57-68: “when the welder pronounces "start", the voice identification device in the control device 22 functions to deliver a voltage signal to the liquid crystal so that the shielding filter 20 of the welding helmet 19 is darkened. …. Upon receiving the command, the welding power source 15 emits a high frequency and high voltage for arc start similarly to the common practice, and at the same time, applies an arc voltage to form an arc.” Thus, the welding power source 15 starts its operation which means that it was communicated and properly recognized after receiving the command “start” by the microphone).

    PNG
    media_image3.png
    424
    616
    media_image3.png
    Greyscale

Annotated fig.3 of Hori
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the visual confirmation (or the dark shielding filter 20 of Hori) indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply as taught by Hori in Becker’s helmet/invention, such that the combination of the communication device, the information generating mechanism, and the visual display portion of Becker, as modified by Hori, is configured to generate and display the visual confirmation that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply. By using the microphone to darken the display and control the welding process, “welder can adjust the welding conditions, while holding the TIG arc torch and the wire feed torch in the both hands” (see col.8, lines 47-49).
Regarding claim 17, Becker/Hori discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose output settings of said welding power supply are changed by using said audio instructions received by said microphone.  
Hori further discloses output settings of said welding power supply (power source 5, see fig.3) are changed by using said audio instructions received by said microphone (microphone 21, see fig.3. col.8, lines 15-26 recites: “The welding progresses as described above. When the Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. ..)  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system of Becker to include the teachings as taught by Hori, such that the output settings of said welding power supply are changed by using said audio instructions received by said microphone. Doing so allows to control the power supply by using the microphone effectively.
Regarding claim 19, Becker/Hori discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said setting information is set on said welding power supply based on said audio instructions.  
Hori further discloses said setting information is set on said welding power supply based on said audio instructions (see fig.3. col.8, lines 15-26 recites: “The welding progresses as described above. When the Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. ..) 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system of Becker to include the teachings as taught by Hori, such that said setting information is set on said welding power supply based on said audio instructions. Doing so allows to control the power supply by using the microphone effectively.
Regarding claim 20, Becker discloses
A welding system (arc welding system 10, see fig.1), comprising: 
a welding power supply (power supply 12, see fig.1) which supplies a welding power to a welding torch (electrode 16, see fig.1) for welding a work piece (workpiece, see para.0025 and fig.1), and 
a welding helmet (helmet assembly 20, see fig.13) to be worn by a user during a welding operation with said welding power supply (power supply 12, see fig.1), where said welding helmet (helmet assembly 20, see fig.13) is in communication with said welding power supply (power supply 12, see fig.1. Para.0041 recites: “the HUD 38 may also display an indication of the status of the welding power supply 12”, wherein the HUD 38 is a part of the helmet assembly 20), and said welding helmet (helmet assembly 20, see fig.13) comprises: 
 a main body portion (helmet shell 22, see fig.13);  
a communication device (secondary control module 40, see fig.15) coupled to the welding power supply (power supply 12, see fig.1. Para.0045 recites: “the secondary control module 40 may then be configured to coordinate the signals output to … other outputs (e.g., power supply 12)”); 
a microphone (microphone 30, see fig.13 and 15) coupled to said communication device (secondary control module 40, see fig.15. “Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30…)”), where said microphone (microphone 30, see fig.13 and 15) is positioned such that said microphone (microphone 30, see fig.13 and 15) receives audio instructions from the user of said welding helmet when wearing said welding helmet (“para.0045 recites: “the operator 18 may command into the microphone 30…”); and 
lens control module 32, see figs.13 and 15) and a visual display portion (HUD 38, see figs.9, 13) configured to respectively generate and display visual confirmation of the audio instructions received by the microphone (para.0045 recites: “In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”. In addition, para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” …”), 
wherein said communication device (secondary control module 40, see fig.15) communicates said audio instructions (user commands, see para.0045) received from said microphone (microphone 30, see fig.13 and 15) to said welding power supply power supply 12, see figs.1 and 15. Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30, manual input 36, and other inputs 39). The lens control module 32 and the secondary control module 40 may then be configured to coordinate the signals output to the lens 28, HUD 38, other helmet functions 43 and other outputs (e.g., power supply 12)”, 
wherein a combination of the communication device (secondary control module 40, see fig.15), the information generating mechanism (lens control module 32, see figs.13 and 15), and the visual display portion (HUD 38, see figs.9, 13) is configured to generate and display visual confirmation of the audio instructions (user commands, see para.0045) received by the microphone (para.0041 recites: “operator 18 may command “shade” followed by the HUD 38 displaying “shade” ...) 
Becker does not explicitly disclose
a welding parameter selection device for selecting a controllable welding parameter; and 
the visual confirmation of the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply,
wherein said audio instructions include a first instruction which increases said controllable welding parameter and a second instruction which decreases said controllable welding parameter, and wherein said welding power supply increases said controllable welding parameter when said first instruction is received and decreases said welding parameter when said second instruction is received.  
Hori discloses a semi-automatic TIG welding system, comprising:
a welding parameter selection device (welding condition control device 23, see fig.3) for selecting a controllable welding parameter (see fig.5 and col.6, lines 65-70); and
a communication device (voice ID 22, see fig.3) coupled to the welding power supply (welding power source 15, see fig.3); and 
a microphone ( microphone 21, see fig.3) coupled to said communication device (voice ID 22, see fig.3) , where said microphone  ( microphone 21, see fig.3) is positioned such that said microphone  ( microphone 21, see fig.3) receives audio instructions (command signals, such as: high, low, ok, see col.8, lines 18-25) from the user of said welding helmet (helmet 19 and/or voice ID 22, see fig.3) when wearing said welding helmet (helmet 19 and/or voice ID 22, see fig.3), 
wherein said communication device  ( voice ID, see fig.3) communicates said audio instructions received from said microphone (microphone 21, see fig.3)  to said welding power supply (welding power source 15, see fig.3
a combination of the communication device (communication network coupled to the welding power source 15, see annotated fig.3 below), the information generating mechanism (voice identification control device 22, see fig.3), and the visual display portion (“arc shielding filter 20 using a liquid crystal”, see fig.3 and col.3, lines 56-67) is configured to generate and display visual confirmation (“the shielding filter 20 of the welding helmet 19 is darkened” in col. 7, lines 57-61. Thus, the dark shielding filter 20 equates the claimed “visual confirmation”) indicating that the audio instructions received by the microphone (microphone 21, see fig.3) were communicated to and properly recognized by the welding power supply (see col.7, lines 57-68: “when the welder pronounces "start", the voice identification device in the control device 22 functions to deliver a voltage signal to the liquid crystal so that the shielding filter 20 of the welding helmet 19 is darkened. … Upon receiving the command, the welding power source 15 emits a high frequency and high voltage for arc start similarly to the common practice, and at the same time, applies an arc voltage to form an arc.” The welding power source 15 starts its operation which means that it was communicated and properly recognized after receiving the command “start” by the microphone).

    PNG
    media_image3.png
    424
    616
    media_image3.png
    Greyscale

Annotated fig.3 of Hori
wherein said audio instructions (command signals, such as: high, low, ok, see col.8, lines 18-25) include a first instruction which increases said controllable welding parameter (col.8, lines 18-25 recites: “Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised”) and a second instruction which decreases said controllable welding parameter (col.8, lines 18-25 recites: “when he desires to lower the arc current, he pronounces "low'”), and 
wherein said welding power supply increases said controllable welding parameter when said first instruction is received and decreases said welding parameter when said second instruction is received (col.8, lines 18-25 recites: “Welder desires to raise the arc current, if he pronounces "high', then a command signal is delivered from the control device 22 to the welding condition control device 23 of the welding power source 15, and the arc current is gradually raised. When he desires to lower the arc current, he pronounces "low'”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Hori in Becker’s invention/ helmet, such that 
the welding parameter selection device for selecting a controllable welding parameter is added, wherein said audio instructions include a first instruction which increases said controllable welding parameter and a second instruction which decreases said controllable welding parameter, and wherein said welding power supply increases said controllable welding parameter when said first instruction is received and decreases said welding parameter when said second instruction is received (points 1 and 3 above); and the combination of the communication device, the information generating mechanism, and the visual display portion of Becker, as modified by Hori, is configured to generate and display visual confirmation indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply (point 2 above). By using the microphone to darken the display and to decrease/ increase the parameter in the welding process, “welder can adjust the welding conditions, while holding the TIG arc torch and the wire feed torch in the both hands” (see col.8, lines 47-49 of Hori).
Claims 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori as applied to claim 8 above, and further in view of Kuo (US2011/0081861A1, previously cited)
Regarding claim 9, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose a speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply.  
Nevertheless, Kuo discloses a helmet attachable communication device, comprising: a speaker (speaker 282, see fig.13) in said welding helmet (rider's helmet 11, see figs.13-14) which is coupled to said communication device (communication 21, see fig.13) where said speaker provides audio signals to said user (rider), and said audio signals are provided from a power supply (power supply module 285 of the communication unit 28, see fig.13).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet of Becker, as modified by Hori, to include the speaker in said welding helmet which is coupled to said communication device where said speaker provides audio signals to said user, and said audio signals are provided from said welding power supply as taught by Kuo so that the speaker can output the voice from the other sources (see para.0047 of Kuo).
Regarding claim 16, Beck discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding power supply further comprises a microphone and a speaker to allow audio communication from said welding power supply to said welding helmet.  
Kuo discloses a helmet attachable communication device, comprising:
welding power supply (secondary communication unit 28 including power supply module 285, see fig.13) further comprises a microphone (microphone 281, see fig.13) and a speaker (speaker 282, see fig.13) to allow audio communication from said welding power supply (secondary communication unit 28 including power supply module 285, see fig.13) to said welding helmet (helmet 11 including the communication unit 21, see figs.13-14).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the power supply 12 of Becker, as modified by Hori, to include the microphone and speaker to allow audio communication from said welding power supply to said welding helmet as taught by Kuo, in order to allow the communication using the microphone and speaker between the power supply to the helmet user (see par.0064 of Kuo).
Regarding claim 18, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs.  
Kuo discloses a helmet attachable communication device, comprising:  a communication device (communication unit 21, see fig.13) couples, with a communication link (wireless communication, see par.0063), with a second communication device (secondary communication unit 28, see fig.13) in a second welding helmet such that audio communication between said welding helmet (see another helmet 11 in fig.14) and said second welding helmet occurs (see par.0063).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet of Becker, as modified by Hori, by including the teachings as taught by Kuo, such that said communication device couples, with a communication link, with a second communication device in a second welding helmet such that audio communication between said welding helmet and said second welding helmet occurs, in order .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori as applied to claim 8 above, and further in view of VanDerWoude et.at. (US2009/0151054 A1, previously cited)
Regarding claim 10, Becker/Hori discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose a switch which activates said microphone to allow said communication device to receive signals from said microphone.  
VanDerWoude discloses a protective covering for draping over a head unit, comprising: a switch (control switch 104, see fig.13) which activates said microphone (microphone 42, see fig.13) to allow said communication device (communication unit 40, see fig.13) to receive signals from said microphone (control switch 104, see fig.13).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding system of Becker, as modified by Hori, to include the switch which activates said microphone to allow said communication device to receive signals from said microphone as taught by VanDerWoude so that the control switch can mute/unmute the microphone (see par.0042 of VanDerWoude).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori, further in view of VanDerWoude as applied to claim 10 above, and further in view of Friedl (US 2010/0089887 A1, previously cited)
Regarding claim 11, Becker/ Hori/ VanDerWoude discloses substantially all the claimed limitations as set forth.
However, Becker/ VanDerWoude does not explicitly disclose said switch is mounted on said welding torch.  
Friedl discloses a method for controlling a protective shield, e.g. on a welding helmet, of a welding device, comprising:
said switch (switch 27, see fig.1) is mounted on said welding torch (welding torch 10, see fig.10).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control switch 104 in VanDerWoude (in combo Becker, Hori, and VanDerWoude) to include said switch is mounted on said welding torch as taught by Friedl, so that so that the control device can detect a signal from a welding process and the user can control the switch easily when it is mounted on the torch.   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori as applied to claim 8, and further in view of Becker et. al. (US 20090231423 A1), hereinafter Beck’423 (previously cited)
Regarding claim 13, Becker discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding helmet further comprises a battery and a charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply.  
Becker’423 discloses a welder’s helmet, comprising: a welding helmet (helmet 12, see figs. 1-3) comprises a battery (battery 56 , see fig.3) and a charging connector (battery 56 may be but is not limited to lithium-ion, lithium-polymer, AA, or coin style batteries that may be rechargeable or non-rechargeable, see par.0025. It is clear to state that the is a charging cable/ connector to charge the battery 56) through which electrical energy passes to charge said battery charging cable/ connector to charge the battery 56) is coupled to an energy source (power supply 20, see fig.3 and par. 0020) on said welding power supply (welding power supply18, see fig.3).
	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet of Becker, as modified by Hori, to include the battery and charging connector through which electrical energy passes to charge said battery when said charging connector is coupled to an energy source on said welding power supply as taught by Becker ‘423 so that the battery provides power energy for components inside the helmet (see par.0025 of Becker).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori as applied to claim 8, and further in view of Cooper (US 6, 242,711 B1, previously cited)
Regarding claim 14, Becker/ Hori discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said communication device is a wireless communication device which communicates with said welding power supply.  
Cooper discloses an arc welding monitoring system, comprising:
said communication device (wireless transmitter, see fig.5, col.5, line 57) is a wireless communication device which communicates with said welding power supply (power supply, see col.2 lines 19, 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the secondary control module 40 in Becker’s helmet to include a wireless communication device which communicates with said welding power supply as taught by Cooper since the wireless network can be easier and cheaper to install.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Hori as applied to claim 8, and further in view of Ashjenazi et.at. (US 2006/0238877 A1, previously cited)
Regarding claim 15, Becker/Hori discloses all the claimed limitations as set forth.
However, Becker does not explicitly disclose said welding helmet further comprises a noise generator to interfere with ambient noise within said welding helmet.  
Ashjenazi discloses improving audiovisual communication, comprising:  a noise generator (Audio communication noise reduction system 116, see fig.1) to interfere with ambient noise within said welding helmet (par. 0084 recites: “Audio communication noise reduction system 116 reduces the ambient noise where the user is located”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the helmet in Becker to include the noise generator to interfere with ambient noise within said welding helmet as taught by Ashjenazi so that Audio communication noise reduction system reduces the ambient noise where the user is located (see par.0084 of Ashjenazi).
Response to Arguments
§112 Rejections: based on the new amendment and claim 12 is cancelled, 112(b) rejection is withdrawn.
§102 Rejections 
Applicant’s arguments, see Remarks, filed on 06/11/2021, with respect to the rejection(s) of claim(s) 8 under 102 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further 
§103 Rejections:
Claims 9-11 and 13-19 are rejected by at least the virtue of their dependency from claim 8.
Regarding to the independent claim 20, Applicant's arguments have been fully considered but they are not persuasive.
Based on the amendments, the Examiner agrees that Becker does not teaches the newly added portion of the claimed “the visual confirmation indicating that the audio instructions received by the microphone were communicated to and properly recognized by the welding power supply”. The audio instructions received by the microphone in Beck displaying of "shade" in Becker does not involve the welding power supply. However, in view of Hori, Hori discloses the combination of communication network coupled to the welding power source 15, voice identification control device 2, and  arc shielding filter 20 is configured to generate and darken the shielding filter 20 (which is equivalent to the claimed “visual confirmation”) when the audio instructions “start” received by the microphone 21. After receiving the command, the welding power source 15 starts its operation which means that the welding power source were communicated to and properly recognized to the microphone (see col.7, lines 57-68 of Hori). Thus, by incorporating the teachings/functions as taught by Hori in Becker, one of the ordinary skill can realize that the audio instructions received by the microphone in Beck displaying of "shade" in Becker involves the welding power supply; or the combination of the communication device, the information generating mechanism, and the visual display portion of Becker is configured to generate and display visual confirmation  that the audio instructions received by 
The rejections to claim 20 are respectfully sustained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160125653 A1 discloses a welding-type system includes a helmet. The operator may say "parameter adjust mode" or press a button on the welding helmet 42. The display 48 may switch from a working view to show a caricature of the power supply 16. The welding helmet 42 sends the command--either as raw audio, processed audio, or a digital representation of the command--to a control device, such as the power supply control circuitry 30. Once the control device receives the command as either a vocal command or gesture, the control device increases the current of the power supply 16 (see para.0043 and figs. 5-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761